



CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (“Agreement”) is made and entered as of October 2,
2016, by and between Winnebago Industries, Inc., (the “Parent Company”), and Ron
Fenech (“Fenech”).


WHEREAS, Fenech is a director and founder of Grand Design RV, LLC (“Grand
Design”) and possesses certain unique skills, talents, contacts, judgment and
knowledge of Grand Design’s business, strategies and objectives; and


WHEREAS, pursuant to that certain Securities Purchase Agreement dated as of
October 2, 2016, the Parent Company or its affiliate intends to acquire all of
the equity interests of Grand Design, and pursuant to such transaction Grand
Design will become a wholly-owned direct or indirect subsidiary of Parent
Company; and


WHEREAS, following the closing of the transaction contemplated by the Securities
Purchase Agreement, Parent Company desires to retain Fenech in the capacity and
on the terms and conditions hereinafter set forth, and Fenech has agreed to
accept such terms and conditions;


NOW, THEREFORE, in consideration of the premises and the mutual promises
hereinafter contained, the parties hereto agree as follows:


1.Scope of Work as Consultant.


1.1    Upon the closing of the Securities Purchase Agreement, Fenech shall be
engaged by the Parent Company and Grand Design as a consultant to provide
services (“Consulting Services”) to the Parent Company and Grand Design,
reporting to the Parent Company Chief Executive Officer, performing such duties
and responsibilities as may mutually be agreed upon by Fenech and the Parent
Company’s Chief Executive Officer in the areas of assisting in the integration
of Grand Design’s business into the Parent Company’s operations, advice on the
strategic direction of Grand Design, serving as a goodwill ambassador and
advocate for the Parent Company and Grand Design both internally and externally,
advising and assisting the Parent Company in all areas of its business as Parent
Company Chief Executive Officer determines and other related matters as may
mutually be agreed upon by Fenech and Parent Company’s Chief Executive Officer.
Such duties may be fulfilled in person or by telephonic or other electronic
means as may be mutually determined by Fenech and Parent Company’s Chief
Executive Officer. It being understood and agreed that to the extent any scope
of work described in this Section 1.1 requires mutual agreement between Fenech
and Parent Company Chief Executive Officer, and Parent Company Chief Executive
Officer and Fenech cannot mutually agree as to the matters in this Section 1.1
that require mutual agreement, then Parent Company may withhold monthly fees due
Fenech under Section 3 below until Fenech and the Parent Company Chief Executive
Officer resolve such differences.


1.2    Fenech will devote such time, attention, skill and energy to the Parent
Company and Grand Design as may be reasonably required to perform the Consulting
Services for the Parent Company and Grand Design during the Consulting Period
(as defined in Section 2 of this Agreement). Fenech shall be available at
mutually agreeable times at the request of the Parent Company to perform the
Consulting Services and such availability may include, to the extent mutually
agreed upon by Fenech and Parent Company’s Chief Executive Officer personal
appearances, meetings and other events at mutually agreed upon times and
locations, and such times and events may be outside of customary business hours
depending on the event. Fenech warrants and represents to the Parent Company
that he has no contractual commitments


1

--------------------------------------------------------------------------------





that would restrict or limit his performance of the Consulting Services set
forth in this Agreement, and will not undertake any such contractual
prohibitions in the future during the Consulting Period. Notwithstanding the
foregoing, it is understood that Fenech shall not be required, expected or
obligated to provide more than ten (10) hours per week on average in performing
the Consulting Services hereunder. It being understood and agreed that to the
extent any scope of work described in this Section 1.2 requires mutual agreement
between Fenech and Parent Company Chief Executive Officer, and Fenech and Parent
Company Chief Executive Officer cannot mutually agree as to any of the matters
in this Section 1.2 that require mutual agreement, then the Parent Company may
withhold monthly fees due Fenech under Section 3 below until Fenech and the
Parent Company Chief Executive Officer resolve such differences.


1.3    In order for Fenech to perform the Consulting Services described in
Sections 1.1 and 1.2 above, it will be necessary for the Parent Company and
Grand Design to provide Fenech with Confidential Information (as defined below)
regarding the Parent Company and Grand Design’s business and products. The
Parent Company and Grand Design will rely heavily upon Fenech’s integrity and
prudent judgment to use this information only in the best interests of the
Parent Company and Grand Design.


1.4    Fenech agrees that he may not subcontract the Consulting Services or use
the service of any other person, entity or organization in the performance of
its duties hereunder.


1.5    Fenech is an independent contractor for the Parent Company and Grand
Design for the purposes of performing these Consulting Services, and is not an
employee, partner, or co-venturer of, or in any other service relationship with
the Parent Company, Grand Design or their affiliates.


1.7    Fenech shall be solely responsible for all payroll taxes arising from
compensation and other amounts paid to him under this Agreement for these
Consulting Services, including, without limitation, state or federal income tax
or for FICA taxes. Neither federal, nor state, nor local income tax, nor payroll
tax of any kind, shall be withheld or paid by the Parent Company or Grand Design
on behalf of Fenech for the performance of Consulting Services.


1.8    Fenech will not be eligible for, and shall not participate in, any social
security or unemployment compensation or any employee pension, health, welfare,
or other fringe benefit plan of the Parent Company or Grand Design as an
independent contractor and for performing the Consulting Services.


1.9    No worker’s compensation insurance shall be obtained by Parent Company or
Grand Design covering Fenech during the Term of this Agreement.


2.Consulting Period; Termination. The Consulting Services shall commence on the
Effective Date, defined as the date the sale of Grand Design to the Parent
Company closes pursuant to the Securities Purchase Agreement, hereof and shall
continue for a period of one year (the “Consulting Period”). It being understood
and agreed that if the Securities Purchase Agreement is terminated prior to
closing, this Agreement shall be terminated and have no effect. Prior to the end
of the Consulting Period, the parties may agree to extend the term of this
Agreement for one additional year on same terms and conditions as set forth in
this Agreement. Either party may terminate this Agreement upon thirty (30) days
written notice to the other party. Upon effectiveness of termination, the
obligations of the parties hereunder shall cease other than those obligations
that survive termination of this Agreement.


3.Fee and Expenses. For Consulting Services performed by Fenech, the Parent
Company shall pay Fenech a fee equal of Two Hundred Thousand and 00/100 dollars
($200,000.00) payable in equal


2

--------------------------------------------------------------------------------





monthly installments. If this Agreement has not been terminated prior to the end
of the Consulting Period, then unless the Company has determined that Fenech has
not complied with the provisions of this Agreement, Fenech shall be entitled to
an additional payment of One Hundred Thousand and 00/100 dollars ($100,000)
within 10 days of the one-year anniversary of the Agreement. If this Agreement
is extended for an additional one-year term, Fenech will be entitled to an
additional fee of $200,000 payable in equal monthly installments and an
additional $100,000 within 10 days of the second anniversary of this Agreement,
unless at the end of the additional one-year period, the Parent Company has
determined that Fenech has not complied with the terms of the Agreement in the
second year. Fenech will provide to the Parent Company documentation as
requested by the Parent Company to support the fee for services, including a
description of the Consulting Services performed on behalf of the Parent Company
and the time spent in performing the Consulting Services. If in rendering
Consulting Services under this Agreement, Fenech is required to travel, the
Parent Company will pay for Fenech’s expenses associated with these business
trips, and for other reasonable expenses incurred at the request of the Parent
Company, upon submitting receipts and an invoice to the Parent Company verifying
costs and expenses incurred by Fenech, subject to review by the Parent Company
and the reasonableness of the costs and expenses.


4.Confidential Information.


4.1    Definition. “Confidential Information” means information regarding the
Parent Company or its other subsidiaries or affiliates, Grand Design and its
affiliates and subsidiaries not generally known and proprietary to the Parent
Company or its subsidiary, or Grand Design, or to a third party for whom the
Parent Company is performing work, including, without limitation, information
concerning any patents or trade secrets, confidential or secret designs,
infomercial sources, media outlets, pricing, processes, formulae, source codes,
plans, devices or material, research and development, proprietary software,
analysis, techniques, materials or designs (whether or not patented or
patentable), directly or indirectly useful in any aspect of the business of the
Parent Company, Grand Design or any subsidiary or any vendor names, customer and
supplier lists, databases, management systems and sales and marketing plans of
the Parent Company, Grand Design or any subsidiary or any confidential secret
development or research work of the Parent Company, Grand Design or any
subsidiary or any other confidential information or proprietary aspects of the
business of the Parent Company, Grand Design or any subsidiary. All information
which Fenech acquires or becomes acquainted with during the period of the
Consulting Services with the Parent Company or Grand Design or any subsidiary of
Parent Company or Grand Design, whether developed by Fenech or by others which
Fenech has a reasonable basis to believe to be Confidential Information, or
which is treated by the Parent Company, Grand Design or a subsidiary of Parent
Company or Grand Design as being Confidential Information, shall be presumed to
be Confidential Information.


4.2    Confidentiality Covenant.  Except as permitted or directed by the Parent
Company, Grand Design or a subsidiary of Parent Company or Grand Design, Fenech
shall not, either while performing Consulting Services for the Parent Company,
Grand Design or a subsidiary of Parent Company or Grand Design, or for five (5)
years following termination of the Consulting Period, divulge, furnish or make
accessible to anyone or use in any way (other than in the ordinary course of the
business of the Parent Company or Grand Design) any Confidential Information.
Fenech acknowledges that the Confidential Information constitutes a unique and
valuable asset of the Parent Company and Grand Design, and represents a
substantial investment of time and expense by the Parent Company, and that any
disclosure or other use of such Confidential Information other than for the sole
benefit of the Parent Company or Grand Design would be wrongful and would cause
irreparable harm to the Parent Company and Grand Design. Both during and after
the Consulting Period under this Agreement, Fenech will refrain from any acts or
omissions


3

--------------------------------------------------------------------------------





that would reduce the value of such knowledge or information to the Parent
Company or Grand Design or their subsidiaries.


5.    Miscellaneous.


5.1    Complete Agreement. Parent Company, Grand Design and Fenech hereby
acknowledge that there are no other agreements regarding Fenech’s consulting
relationship with the Parent Company and Grand Design, apart from this
Agreement.


5.2    No Waiver. No failure on the part of the Parent Company, Grand Design or
Fenech to exercise, and no delay in exercising any right hereunder will operate
as a waiver thereof, nor will any single or partial exercise of any right
hereunder by Parent Company, Grand Design or Fenech preclude any other or
further exercise thereof or the exercise of any other right.


5.3    Severability. It is further agreed and understood by the parties hereto
that if any part, term or provision of this Agreement should be held
unenforceable in the jurisdiction in which either party seeks enforcement of the
contract, it shall be construed as if not containing the invalid provision or
provisions, and the remaining portions or provisions shall govern the rights and
obligations of the parties.


5.4    Governing Law. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Iowa, without regard to
conflicts of law provisions.


5.5    Assignment. This Agreement is personal in nature and cannot be assigned
by Fenech. The Parent Company or Grand Design may assign this Agreement to any
affiliate or subsidiary or purchaser of substantially all of the assets. The
terms, conditions and covenants herein shall be binding upon the heirs and
personal representatives of Fenech, and the successors, assigns of Parent
Company and Grand Design, and any parent, subsidiary or affiliate of Parent
Company and Grand Design.


5.6    Survival. Fenech’s obligations under Sections 4 and 5.10 shall survive
the termination of Consulting Services for a period of five (5) years after the
termination or expiration of this Agreement.


5.7    Enforceability of Rights. No delay or omission by the Parent Company or
Grand Design to exercise any right, power, or remedy accruing to it upon any
breach or default under this Agreement shall be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent, or approval of any kind or character on the part of the Parent Company
or Grand Design of any breach or default under this Agreement must be in writing
and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to either of the parties, shall be cumulative and not alternative.


5.8    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and enforceable against
the parties actually executing such counterpart, and all of which, when taken
together, shall constitute one instrument, including an executed Agreement sent
by facsimile, email or otherwise that can be verified it has been sent by a
party to the Agreement.


5.9    No Effect on Other Agreements Related to the Securities Purchase
Agreement or its Ancillary Agreements. Nothing in this Agreement shall be read
or interpreted to negate or otherwise affect the agreements, covenants and
obligations of Fenech to Parent Company contained in the Securities


4

--------------------------------------------------------------------------------





Purchase Agreement or its related ancillary agreements, schedules or exhibits
including non-competition, non-solicitation and other agreements and covenants
of Fenech.


5.10.    Non-Disparagement. During the Consulting Period and for a period of
five years thereafter, to the fullest extent permitted by law, Consultant shall
not make any statement that is disparaging or reflects negatively upon the
Parent Company, Grand Design or its subsidiaries, or any of their officers,
directors or employees, to, or that is likely to come to the attention of, (a)
any customer, vendor, supplier, distributor or other trade related business
relation of the Parent Company or Grand Design, (b) any employee of the Parent
Company or Grand Design or their subsidiaries, or (c) any member of the media.


IN WITNESS WHEREOF, the parties have duly executed this Consulting Agreement as
of the date and year first above written.


 
PARENT COMPANY:
 
WINNEBAGO INDUSTRIES, INC.
 
 
 
 
 
/s/ Michael J. Happe
 
By:
Michael J. Happe
 
Its:
President and Chief Executive Officer
 
 
 
 
 
 
 
RON FENECH:
 
 
 
 
/s/ Ron Fenech
 
Ron Fenech







5